This is the second appearance of this cause here on petition for certiorari. See Howard Cole  Company, Inc., et al. v. Williams, et al., 157 Fla. 851, 27 So.2d 352.
The chronology of the matters pertinent to the present disposition is set out in an opinion by Mr. Justice BARNS, concurred in by Mr. Chief Justice THOMAS, which will be filed herewith.
The majority of the court cannot agree with the deductions stated and the conclusions reached in the Barns opinion.
We think that the bill of complaint as amended by the second proposed amendment will not be without equity and, therefore, that the requested leave to so amend should have been granted and an order entered requiring defendants to answer within a stated time and that thereafter testimony should be taken so that the court may fully determine the equities, rights and liabilities of the respective parties.
Certiorari is granted under Rule 34.
The order denying leave to file second amendment to the bill of complaint and dismissing the amended bill of complaint is quashed and the cause is remanded for further proceedings.
So ordered.
TERRELL, BUFORD, CHAPMAN and ADAMS, JJ., concur.
THOMAS, C. J., and BARNS, J., dissent.